Exhibit 99.1 PRESS RELEASE SEACOR HOLDINGS ANNOUNCES SECOND QUARTER RESULTS Fort Lauderdale, Florida July 25, 2011 FOR IMMEDIATE RELEASE — SEACOR Holdings Inc. (NYSE:CKH) today announced its results for the second quarter of 2011.Net income attributable to SEACOR Holdings Inc. for the quarter ended June 30, 2011 was $9.0 million, or $0.42 per diluted share, on operating revenues of $536.4 million.For the six months ended June 30, 2011, net income attributable to SEACOR Holdings Inc. was $20.2 million, or $0.94 per diluted share, on operating revenues of $1,008.7 million. For the preceding quarter ended March 31, 2011, net income attributable to SEACOR Holdings Inc. was $11.2 million, or $0.52 per diluted share, on operating revenues of $472.3 million. For the quarter ended June 30, 2010, net income attributable to SEACOR Holdings Inc. was $64.1 million, or $2.93 per diluted share, on operating revenues of $694.6 million.For the six months ended June 30, 2010, net income attributable to SEACOR Holdings Inc. was $67.7 million, or $3.05 per diluted share, on operating revenues of $1,089.2 million.The Company’s results for its Environmental Services, Offshore Marine Services and Harbor and Offshore Towing Services business segments for the six months ended June 30, 2010 increased significantly due to oil spill response activities in the U.S. Gulf of Mexico following the Deepwater Horizon sinking in April 2010. Highlights for the Quarter Offshore Marine Services – Operating income was $5.5 million on operating revenues of $93.4 million compared with an operating loss of $2.6 million on operating revenues of $80.3 million in the preceding quarter. Second quarter results included $3.6 million in gains on asset dispositions compared with $4.4 million in gains in the preceding quarter. In the U.S. Gulf of Mexico, results continue to be negatively impacted by the fragile market for offshore marine equipment.In the second quarter, the Bureau of Ocean Energy issued a limited number of drilling permits resulting in a modest pick-up in spot market activity.Utilization improved to 54.6% compared with 40.5% in the preceding quarter and average day rates increased from $9,898 per day to $12,982 per day.As of June 30, 2011, the Company had seven vessels cold-stacked in the U.S. Gulf of Mexico, compared with twelve as of March 31, 2011. Activity in international regions was relatively flat compared with the preceding quarter.Utilization was 81.0% compared with 81.3% in the preceding quarter and average day rates increased from $10,197 per day to $10,354 per day. In the second quarter, the total number of days available for charter increased by 60, or 0.6%, overall utilization increased from 65.1% to 70.7% and overall average day rates increased by 10.1% from $10,123 per day to $11,142 per day. Aviation Services – Operating income was $13.6 million on operating revenues of $68.5 million compared with operating income of $5.9 million on operating revenues of $56.2 million in the preceding quarter.Second quarter results included $6.2 million in gains on asset dispositions compared with $2.2 million in gains in the preceding quarter. Operating revenues were higher primarily due to additional aircraft being placed on contract and more flight hours in the U.S. Gulf of Mexico and the start of seasonal firefighting and flightseeing activities in Alaska.Revenues generated from international activities were higher due to the start of new contracts in various locations, additional flight hours on existing contracts and the impact of a full quarter of operations on contracts that began in the preceding quarter.Operating expenses were $9.0 million higher in the second quarter generally in line with the increased activity levels.In addition, operating expenses in the preceding quarter had been reduced by the receipt of insurance proceeds related to hurricane damages sustained in 2005, an insurance credit for good experience and the termination of a power-by-hour maintenance contract. Inland River Services - Operating income was $3.7 million on operating revenues of $41.4 million compared with operating income of $11.0 million on operating revenues of $46.5 million in the preceding quarter.In late April, heavy rains in the Mid-South through the Lower Ohio Valley produced severe flood conditions resulting in difficult operating conditions with periodic river closures and restricted tow sizes.In the second quarter, operating results for the pooled hopper fleet were negatively impacted by higher operating expenses primarily due to higher fuel prices and high-water escalators. Marine Transportation Services– Operating income was $2.9 million on operating revenues of $24.3 million compared with operating income of $1.9 million on operating revenues of $17.3 million in the preceding quarter. During the second quarter, Marine Transportation Services acquired certain real property, eight foreign flag Roll-on/Roll-off (“RORO”) vessels and an interest in an operating company engaged in the shipping trade between the United States, the Bahamas and the Caribbean.In the second quarter, the acquired operation contributed operating revenues of $6.8 million and an operating loss of $0.4 million.Operating results were negatively impacted by drydocking costs for one RORO vessel and higher charter-in expenses to cover that vessel’s out-of-service time. Operating results for Marine Transportation Services’ U.S.-flag product tanker fleet improved by $1.4 million primarily due to lower repair and maintenance and insurance costs. Environmental Services – Operating income was $4.2 million on operating revenues of $48.5 million compared with operating income of $9.3 million on operating revenues of $63.1 million in the preceding quarter.Operating income decreased due to higher wage and benefit and legal costs and a lower contribution from activities associated with the Deepwater Horizon oil spill response.Operating income for the quarter ended June 30, 2010 was $78.9 million on operating revenues of $214.6 million.Operating results in the second quarter of 2010 increased significantly due to oil spill response activities in the U.S. Gulf of Mexico following the Deepwater Horizon sinking in April 2010 as noted above. Commodity Trading and Logistics – Segment profit was $5.2 million on operating revenues of $245.3 million compared with a segment loss of $0.4 million on operating revenues of $194.0 million in the preceding quarter. Other – Other, primarily Harbor and Offshore Towing Services, reported operating income of $3.9 million on operating revenues of $17.9 million compared with operating income of $3.5 million on operating revenues of $17.5 million in the preceding quarter.The improvement in operating income was primarily due to higher fuel surcharges, lower repair and charter-in costs and lower severance accruals. Corporate and Eliminations – Administrative and general expenses were $7.6 million compared with $10.7 million in the preceding quarter. The reduction is primarily due to lower management bonus accruals.Derivative losses, net, of $6.6 million were primarily due to market value changes on the Company’s treasury rate-lock agreement and interest rate futures. Marketable Securities - Marketable security losses, net, of $4.8 million were primarily the result of a reduction in the market value on long equity positions partially offset by reductions in the market value of equities underlying the Company’s short equity positions. Foreign Currency – Foreign currency gains, net, of $1.5 million were primarily due to the strengthening of the euro against the U.S. dollar. 2 Capital Commitments – The Company's unfunded capital commitments as of June 30, 2011 consisted primarily of offshore support vessels, helicopters, an interest in a dry-bulk articulated tug-barge, an interest in a river grain terminal and other property and equipment.These commitments totaled $318.2 million, of which $153.0 million is payable during the remainder of 2011 with the balance payable through 2013.Of the total unfunded capital commitments, $48.2 million may be terminated without further liability other than the payment of liquidated damages of $1.4 million.As of June 30, 2011, the Company held balances of cash, cash equivalents, restricted cash, marketable securities, construction reserve funds and title XI reserve funds totaling $800.1 million. * SEACOR is a global provider of equipment and services primarily supporting the offshore oil and gas and marine transportation industries.SEACOR offers customers a diversified suite of services including offshore marine, aviation, inland river, marine transportation, environmental, commodity trading and logistics and offshore and harbor towing.SEACOR is focused on providing highly responsive local service combined with the highest safety standards, innovative technology, modern, efficient equipment and dedicated professional employees. 3 This release includes "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements concerning management's expectations, strategic objectives, business prospects, anticipated economic performance and financial condition and other similar matters involve known and unknown risks, uncertainties and other important factors that could cause the actual results, performance or achievements of results to differ materially from any future results, performance or achievements discussed or implied by such forward-looking statements. Such risks, uncertainties and other important factors include, among others: decreased demand and loss of revenues as a result of U.S. government implemented moratoriums directing operators to cease certain drilling activities and any extension of such moratoriums (the “Moratoriums”), weakening demand for the Company’s services as a result of unplanned customer suspensions, cancellations, rate reductions or non-renewals of vessel charters and aviation equipment or failures to finalize commitments to charter vessels and aviation equipment in response to Moratoriums, increased government legislation and regulation of the Company’s businesses could increase cost of operations, increased competition if the Jones Act is repealed, liability, legal fees and costs in connection with providing spill and emergency response services, including the Company’s involvement in response to the oil spill as a result of the sinking of the Deepwater Horizon in April 2010, decreased demand for the Company’s services as a result of declines in the global economy, declines in valuations in the global financial markets and illiquidity in the credit sectors, including, interest rate fluctuations, availability of credit, inflation rates, change in laws, trade barriers, commodity prices and currency exchange fluctuations, the cyclical nature of the oil and gas industry, activity in foreign countries and changes in foreign political, military and economic conditions, changes in foreign and domestic oil and gas exploration and production activity, safety record requirements related to Offshore Marine Services, Marine Transportation Services and Aviation Services, decreased demand for Marine Transportation Services and Harbor and Offshore Towing Services due to construction of additional refined petroleum product, natural gas or crude oil pipelines or due to decreased demand for refined petroleum products, crude oil or chemical products or a change in existing methods of delivery, compliance with U.S. and foreign government laws and regulations, including environmental laws and regulations, the dependence of Offshore Marine Services, Marine Transportation Services and Aviation Services on several customers, consolidation of the Company's customer base, the ongoing need to replace aging vessels and aircraft, industry fleet capacity, restrictions imposed by the Shipping Acts and Aviation Acts on the amount of foreign ownership of the Company's Common Stock, operational risks of Offshore Marine Services, Marine Transportation Services, Harbor and Offshore Towing Services and Aviation Services, effects of adverse weather conditions and seasonality, future phase-out of Marine Transportation Services' double-bottom tanker, dependence of spill response revenue on the number and size of spills and upon continuing government regulation in this area and Environmental Services' ability to comply with such regulation and other governmental regulation, changes in National Response Corporations' Oil Spill Removal Organization classification, liability in connection with providing spill response services, the level of grain export volume, the effect of fuel prices on barge towing costs, variability in freight rates for inland river barges, the effect of international economic and political factors in Inland River Services' operations, sudden and unexpected changes in commodity prices, futures and options, global weather conditions, political instability, changes in currency exchanges rates, and product availability in Commodity Trading and Logistics activities, adequacy of insurance coverage, the attraction and retention of qualified personnel by the Company and various other matters and factors, many of which are beyond the Company's control. In addition, these statements constitute the Company's cautionary statements under the Private Securities Litigation Reform Act of 1995. It is not possible to predict or identify all such factors. Consequently, the foregoing should not be considered a complete discussion of all potential risks or uncertainties. The words "estimate," "project," "intend," "believe," "plan" and similar expressions are intended to identify forward-looking statements. Forward-looking statements speak only as of the date of the document in which they are made. The Company disclaims any obligation or undertaking to provide any updates or revisions to any forward-looking statement to reflect any change in the Company's expectations or any change in events, conditions or circumstances on which the forward-looking statement is based. The forward-looking statements in this release should be evaluated together with the many uncertainties that affect the Company's businesses, particularly those mentioned under "Forward-Looking Statements" in Item 7 on the Company's Form 10-K and SEACOR's periodic reporting on Form 10-Q and Form 8-K (if any), which are incorporated by reference.[Missing Graphic Reference] For additional information, contact Molly Hottinger at (954) 627-5278 or visit SEACOR’s website at www.seacorholdings.com. 4 SEACOR HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share data, unaudited) Three MonthsEnded Six MonthsEnded June 30, June 30, Operating Revenues $ Costs and Expenses: Operating Administrative and general Depreciation and amortization Gains on Asset Dispositions and Impairments, Net Operating Income Other Income (Expense): Interest income Interest expense (10,465 ) (11,264 ) (20,506 ) (23,588 ) Debt extinguishment losses, net — (364 ) (48 ) (368 ) Marketable security losses, net (4,754 ) (5,406 ) (3,220 ) (3,445 ) Derivative losses, net (6,601 ) (4,721 ) (9,919 ) (1,945 ) Foreign currency gains (losses), net (7,500 ) (10,201 ) Other, net (56 ) 46 (234 ) (17,049 ) (27,346 ) (20,303 ) (35,675 ) Income Before Income Tax Expense and Equity In Earnings of 50% or Less Owned Companies Income Tax Expense Income Before Equity in Earnings of 50% or Less Owned Companies Equity in Earnings of 50% or Less Owned Companies, Net of Tax Net Income Net Income attributable to Noncontrolling Interests in Subsidiaries Net Income attributable to SEACOR Holdings Inc. $ Basic Earnings Per Common Share of SEACOR Holdings Inc. $ Diluted Earnings Per Common Share of SEACOR Holdings Inc. $ Weighted Average Common Shares Outstanding: Basic Diluted 5 SEACOR HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data, unaudited) Three Months Ended Jun. 30, 2011 Mar. 31, 2011 Dec. 31, 2010 Sep. 30, 2010 Jun. 30, 2010 Operating Revenues $ Costs and Expenses: Operating Administrative and general Depreciation and amortization Gains on Asset Dispositions and Impairments, Net Operating Income Other Income (Expense): Interest income Interest expense (10,465 ) (10,041 ) (10,088 ) (10,274 ) (11,264 ) Debt extinguishment losses, net — (48 ) (1,092 ) — (364 ) Marketable security gains (losses), net (4,754 ) (54 ) (5,406 ) Derivative gains (losses), net (6,601 ) (3,318 ) (4,721 ) Foreign currency gains (losses), net (3,511 ) (7,500 ) Other, net (56 ) (178 ) 10 46 (17,049 ) (3,254 ) (694 ) (27,346 ) Income Before Income Tax Expense and Equity In Earnings of 50% or Less Owned Companies Income Tax Expense Income Before Equity in Earnings of 50% or Less Owned Companies Equity in Earnings of 50% or Less Owned Companies, Net of Tax 34 Net Income Net Income attributable to Noncontrolling Interests in Subsidiaries 97 Net Income attributable to SEACOR Holdings Inc. $ Basic Earnings Per Common Share of SEACOR Holdings Inc. $ Diluted Earnings Per Common Share of SEACOR Holdings Inc. $ Weighted Average Common Shares of Outstanding: Basic Diluted Common Shares Outstanding at Period End Special Cash Dividend Declared and Paid Per Common Share of SEACOR Holdings Inc. $
